Earl Warren: Number 47, Virginia Lambert, Appellant, versus the People of the State of California. Mr. Christopher.
Warren M. Christopher: Mr. Chief Justice, may it please the Court. This case is here on appeal from the Superior Court of the State of California. The appeal raises questions concerning the validity of appellant's conviction for violation of a Los Angeles ordinance relating to the registration of convicted persons. The ordinance in issue makes a crime for a person to be or remain in the City of Los Angeles for more than five days without registering with the Chief of Police. In the course of the registration process, the convicted person will be required to give personal information about himself in 10 different categories and he will also be photographed and fingerprinted. “A convicted person” that term is defined in the ordinance in a most comprehensive manner to include anyone who has been convicted any place in the world since 1921 of a crime punishable in California as a felony. The crime created by the ordinance is punishable both by a fine and by imprisonment, and each day's violation is a separate offense. The appellant here was arrested and charged with a violation of this ordinance in February of 1955. The evidence at her trial in a Los Angeles Municipal Court showed that she had been convicted in 1951 of the crime of forgery which is an offense punishable in California as a felony. The evidence further showed that appellant had not registered with the Chief of Police at the time of her arrest and that she was a resident of Los Angeles. At her trial, appellant sought to show that she did not know of the existence of this ordinance but the Court excluded that testimony. The jury found the appellant guilty as charged and the Court imposed sentence. A felon's conviction was appealed to the Superior Court for Los Angeles County but that Court affirmed in a brief opinion stating that there was no merit to the claim that the ordinance was unconstitutional and that it is no defense that appellant did not know of the registration requirement. That decision was the pronouncement of the highest California court to which an appeal could be taken in this case and therefore, an appeal was taken to this Court, the Supreme Court of the United States. The case was argued here last term. And near the end of the term, it was set down for reargument. I appear here today as amicus curiae for the appellant at the invitation of the Court. In the discussion here today, I hope to be able to emphasize three points. First, that the effect of the ordinance is to invade the constitutionally protected rights of the appellant and other convicted persons. Second, that the ordinance is not reasonably restricted to the evil with which it purports to deal, that is to say that it's unconstitutionally brought an arbitrary in its scope and coverage and third, that appellant's conviction in the absence of wrongful intent amounts to a deprivation of due process. Turning first to consider the effect of the ordinance on a convicted person's right, I would point out that the ordinance erodes a convicted person's right to privacy. At the time of registration, the convicted person is required to reveal a great deal of personal information as well as his past criminal record. All of this registration data including his photograph and fingerprints may be transmitted to other law enforcement agencies.More significantly, his photograph will be put in a gallery where it may be exhibited to members of the public and beyond that, police officers are currently free to disclose this information so long as they do so in the regular course of their duties. This invasion of privacy, it seems to me, it's a convicted person where it may hurt him the most.
Felix Frankfurter: Mr. Christopher, you talked as though the right of privacy is in the Constitution. I think the phrase derived from the -- unless I'm wrong, you can correct me, but I think the phrase was used by Justice Brandeis where it had pertinence, namely, his objection to an unreasonable search and seizure but if every interference with what one doesn't like because of the right of privacy can be found the Constitution. I'm not saying -- I'm not saying, I'm not even sympathetically.
Warren M. Christopher: Well, Mr. Justice --
Felix Frankfurter: But I -- I am always troubled when I hear these phrases that I don't find in the Constitution as though they were in it.
Warren M. Christopher: It seems to me that the right to privacy is synthesis of a number of different constitutional provisions. Certainly, part of it derives from the First Amendment, part from the Fourth as you indicate and part from the Fifth and part from the term “liberty” in the Fourteenth Amendment.
Felix Frankfurter: Maybe it's a narrow mindedness on my part (Inaudible) to have you prove it violates the First Amendment rather than making a sympathy before you prove that it does.
Warren M. Christopher: Only last term in the Watkins case, of course, Mr. Justice Frankfurter, the Court referred to the right to privacy as if it were a constitutionally protected right. Disclosure of an ex-convict past record, even the reminder of it that's involved in registration may undo even the most conscientious efforts on his part to reform. This is especially true of a convicted person is attempting to start a new life in a new community. If the registration data about his past reaches his new neighbors or his new friends, even worse, his new employer, he may well conclude that he really can't live down his past mistake. Experts in the field of penology, such as Mr. Bennett, the Director of Federal Prisons, emphasized that nothing is more likely to interfere with a convicted person's rehabilitation than of the disclosure of the fact that he has once been a prisoner. The convicted person's right to liberty is also curtailed by the Los Angeles ordinance. In addition to the physical burdens of the registration process, the fact of registration may subject the convicted person to detention and questioning in police roundups. And beyond that, I don't want to point out that the ordinance limits a convicted person's right to move freely among the States, his right to live and work where he will. In the face of the ordinance, the convicted person must recognize that he can go to Los Angeles only if he is willing to register with the Chief of Police and to reregister every time he changes his address. The net effect of this is to put a burden on the right of free transit which is one of the privileges and immunities guaranteed by the Constitution.
Speaker: How long is this statute been on the books?
Warren M. Christopher: Since 1933.
Felix Frankfurter: Was that the origination?
Warren M. Christopher: My understanding is, Mr. Justice Frankfurter, the Los Angeles ordinance was the forerunner of these ordinances in this country.
Felix Frankfurter: Are these very prevalent?
Warren M. Christopher: Pardon me.
Felix Frankfurter: Are the ordinances in substantial form (Inaudible) or prevalent?
Warren M. Christopher: A study made by the University of Pennsylvania Law Review indicates that about by 17% of the cities, over 50,000 in this country have such ordinances. I might say that there is a study in my brief indicating that among a number of major cities in foreign countries, in which I have written, none of them have such registration ordinances.
Felix Frankfurter: Would you mind giving the justification in destroying it? Giving the justification and then indicate why it isn't hold.
Warren M. Christopher: I'm sorry, I don't understand your question.
Felix Frankfurter: Would you mind giving the justification for legislation that it is -- that is as wide spread as this and then indicate why there is no justification in the justification that's urged.
Warren M. Christopher: Well, I -- I assumed that the justification that will be urged is that -- that this is an assistance to the police that somehow, this aids them in crime detection or crime prevention. It seems to me, in the first place, Mr. Justice Frankfurter, that that's a very speculated and theoretical assistance. They have a great deal of information to the FBI file from -- from the California Bureau of Investigation that, I think, gives them substantially the same information. I'm not a good one to talk about this, so I'm sure you'll hear more about its great value from the other side.
Felix Frankfurter: I merely suggest that there is a starting point of validity when a State comes in its past legislation. Isn't there?
Warren M. Christopher: I'm sure that's right.
Felix Frankfurter: And therefore, I should state it might be relevant to indicate why that presumption has no validity here.
Warren M. Christopher: Well, I'm arguing basically three points here today. First, that there are constitutionally protected rights that are invaded here, invaded so significantly that the little value that the ordinance served does not justify the invasion. Second, I say that even though some of these ordinances might be valid, this one is so broadly drawn that it's not reasonably restricted to the evil at which it aimed. And third, I am saying that this conviction is invalid because there was no proof that the defendant here had any wrongful intent. Indeed, I was about to say that the justification for these ordinances as a whole is that the persons to whom they apply are convicted persons, that is that they have been sometime in their life convicted of a felony. Now, I've argued in detail in my brief that this innocent and passive status, a status of just having once sometime in your life been convicted is not a proper basis for the deprivation of constitutional rights anymore than the status of being an indigent or the status of being a member of a particular race would justify the invasion. It seems fair to me that the ordinance is unconstitutional on that ground that I refer you to my brief on that point because it seems to me, that there are narrower grounds for the decision. One of the narrower grounds of the Los Angeles ordinance is not reasonably restricted to the evil with which it purports to deal. The acknowledged purpose of these ordinances is to maintain surveillance of professional criminals. As the city says, the ordinance is directed at the evil of professionalism and crime. Now, despite that limited purpose, the ordinance itself is completely undiscriminating. It applies to everyone who had been convicted at any place in the United States since 1921 of a crime punishable in California as a felony. The arbitrary broadness of this ordinance can be seen fairly from the fact that it applies to first offenders and probationers. The statistics in my brief emphatically show that the great majority of first offenders and probationers lead law-abiding lives after their conviction and that only a small fraction of them ever get into trouble with the law again. As to probationers, a careful study indicates that 98% of an approved sampling were free from subsequent convictions of felonies and that 84% had no convictions at all, either misdemeanors or felonies. The figures on first offenders are even more convincing. Only about 7% of the first offenders in the group of probationers who were studied were subsequently convicted of any offense. These figures mean that in order to maintain surveillance of the few first offenders in probationers who will commit another offense, the constitutional rights of the great majority will have been invaded for no reason at all. In terms of numbers, to maintain surveillance of about 10 men out of 100 who may commit another crime, the constitutional rights of about 90 men who will never commit another crime, will have been invaded. In contrast to the first offender, the multiple offender is very likely to revert the crime. Depending on the number of his prior arrest, the percentage of multiple offenders who will return the crime ranges between 20% to 50% or even higher. It is this group of professional or habitual criminals that the ordinance is directed at. To infringe the constitutional rights of all convicted persons to maintain surveillance as these professional criminals, it seems to me, to be clearly arbitrary. The brief for the Attorney General of California states that a relatively high percentage of persons admitted to -- to prison have prior criminal records. The fallacy in those figures is that the prison population is a much different group statistically than the group of convicted persons and even more different than the group of first offenders and probationers. The prison population is largely made up of multiple offenders. Most first offenders simply do not go to prison. Thus, the Attorney General's statistics tell us almost nothing at all about first offenders and probationers, tell us almost nothing about whether they will revert to crime. All those statistics of prison population show is that judges don't very often sentence first offenders imprisonment. I would point out that the ordinance also seems arbitrary in its scope and coverage and then it gives no weight to time elapsed since conviction as long as the person had been convicted since 1921 is required to register even if he has been a law-abiding citizen for as long as 35 years. Such an ordinance, it seems to me, is not only at war with our widely held belief and rehabilitation but it also ignores the available evidence which indicates the time elapsed since conviction is a most important factor in determining the likelihood of repetition. If there is a significant period of lawful behavior after conviction, the likelihood of repetition is almost new. For instance, a study of federal payrollees indicates that only 4% of those who violate parole do so more than two years after their release. Appellee's suggestion that a probationer may avoid the arguments by having his conviction set aside under a section of the California Penal Code, seems to me, to be entirely shallow.Our research indicates that this statute is unique to California. It clearly would not be applicable to probationers coming to California from another State. In light of this sweeping and undiscriminating coverage, it seems patent to me that the Los Angeles ordinance is not reasonably restricted to the evil with which it purports to deal that are disarbitrary and discriminatory and that therefore offends due process. I believe the situation here is closely analogous to Butler against Michigan last term where the Court invalidated the Michigan obscenity statute on the ground that it was not reasonably restricted to the evil with which it purported to deal.
Felix Frankfurter: I suggest that everything you've said thus far offend due process, if you're right.
Warren M. Christopher: I'll ask you to expand on that so I might reply to it.
Felix Frankfurter: Well, I can call for reply. I -- I have a -- I suppose it's bias if you have constitutional questions argued with reference to constitutional provision and the only basis on which you are here is due process.
Warren M. Christopher: That's right, and it seems to me that the character of this ordinance is --
Felix Frankfurter: All right. I'm not following the -- your argument. I understood you said this, now offense due process. I suggest that everything you've said thus far is correct, it offends due process. Your argument is correct thus far, it offends due process and nothing else.
Warren M. Christopher: Certainly, we made a conscientious effort to gather the statistics we have set forth in the brief and not --
Felix Frankfurter: I'm trying to praise you, Mr. Christopher. And it wouldn't be the first time, I've done it in the --
Warren M. Christopher: In addition to the defects in the ordinance, which I've outlined above, there is also a constitutional flaw, it seems to us, in appellant's conviction. Appellant was convicted without any proof that she had any wrongful intent in failing to register.
William J. Brennan, Jr.: Mr. Christopher, before you take up that point. What is the size of the category of felony under California law by which I mean is it a sizeable number of felonies which are crimes which are made felonies under California law?
Warren M. Christopher: A great many crimes are made felonies. The definition, as I recall it, Mr. Justice Brennan, is any crime punishable by imprisonment in the state prison for more than -- any state prison for more than a year. I would also point out that this ordinance applies not only to crimes which are punished as felonies but crimes which were punishable as a felony. I believe the appellant here was not punished as a felon in a sense that she was never committed to a state prison but the crime itself was punishable for felony which broadens that category very, very much.
William J. Brennan, Jr.: Well, now, for example, in my home state of New Jersey, the difference between a misdemeanor and a high misdemeanor, we don't call them felonies but high misdemeanor, is whether punishment is three years or less. I gather that many misdemeanants punished in New Jersey who may find their way to California would be, by California law, persons who have been convicted under -- according to California law of appellant, is that it?
Warren M. Christopher: I think you put your finger on a very, very important defect disadvantage to this kind of an ordinance. A person coming from New Jersey is required to determine whether or not his crime in New Jersey, whatever it was there, might have been punishable in California as a felony and it opens up a very serious danger for him.
Speaker: As of what time? The time he committed it or as of the present?
Warren M. Christopher: I don't know that there has been any determination of that in California. I would assume it is as of the time it was committed. I think there is no case on that. There's surprisingly little appellate review of -- under this ordinance in California, Mr. Justice Harlan.
Felix Frankfurter: Is this feature of the ordinance also common in the other cities, namely, that, as you just pointed out the difficulties, anybody committed anywhere of conduct which, according to California would be a felony, comes within its terms?
Warren M. Christopher: I can't give you a numerical statement about that --
Felix Frankfurter: Well, just general.
Warren M. Christopher: -- Mr. Justice Frankfurter, but I know that in a sizable proportions, some place between 15% and 50% of that situation would seem same defect would in here.
Felix Frankfurter: But the Attorney General agreed that that is the construction, as a fellow who comes in to California from New Jersey or Massachusetts or Utah must decide whether what he was convicted of is a felony in California.
Warren M. Christopher: I can't speak for Mr. Linn on that.
Felix Frankfurter: (Voice Overlap) -- is their mode of instruction, they have something to do with it.
Warren M. Christopher: I can't speak for Mr. Linn on that but I -- I don't see if there's really any problem about that. The ordinance is -- is clear that it applies to anyone who was convicted of a crime punishable in California as a felony.
Felix Frankfurter: No, but if the Supreme Court would -- your Supreme Court would say, “We construe it that way,” that would take the case out. Attorney General can say, “As a matter of policy, that is -- that is the way they construe. It might make a difference.” I must say --
Warren M. Christopher: Yes, sir.
Felix Frankfurter: -- it seems to me a part of it is vulnerable or part of the ordinance is anything in it.
Warren M. Christopher: It's very vulnerable. I wouldn't be satisfied for the Attorney General to say ordinarily exercised precaution and not prosecute --
Felix Frankfurter: No.
Warren M. Christopher: -- these people, I think, that gives them --
Felix Frankfurter: No.
Warren M. Christopher: -- too much power to determine --
Felix Frankfurter: (Voice Overlap) --
Warren M. Christopher: -- who is in favor at a particular time or the police.
Felix Frankfurter: No, but as you probably know this Court is accepting the responsible statement of the Attorney General of the State as to what the statute means and what he, as Attorney General, advises the law that should govern.
Warren M. Christopher: I'm sure, Mr. Linn and Mr. Grey will be able to speak --
Felix Frankfurter: Yes.
Warren M. Christopher: -- more authority (Voice Overlap) --
William J. Brennan, Jr.: Well, in that --
Warren M. Christopher: -- my point.
William J. Brennan, Jr.: -- connection, Mr. Christopher, perhaps we ought to wait there. Mr. Linn is, but as I recall, the statistic you've been given, some 43,000 registration, I think, under this ordinance, isn't it?
Warren M. Christopher: That's right, sir.
William J. Brennan, Jr.: Did -- do you know whether this man, he break down to that to show how many of the registrants are those who have been convicted of crimes outside of California?
Warren M. Christopher: I don't know whether there's been a breakdown or not.
William J. Brennan, Jr.: Perhaps Mr. Linn might be thinking that over before (Inaudible)
Warren M. Christopher: As I was beginning to say, it seems to me that there is an additional defect here and that appellant was convicted without any proof that she had any wrongful intent. Indeed, the court below held the proof -- proof of wrongful intent was unnecessary and that appellant's lack of knowledge of the existence of this ordinance and for duty to register was no defense. It is my contention here that in the circumstances of this case, due process required proof of wrongful intent. Required proof, that is that appellant either knew or should have known of a duty to register and wrongfully ignored it. Circumstances to which I refer are these, first, appellant status as a convicted person was morally innocent. It simply had no ethical significance. It didn't give her that warning of wrongdoing that we usually associate with crimes of violence and crimes where harm is done to someone. Beyond that, her status was entirely passive and thus, unlike a person who is engaged in some kind of active conduct, she had no reason for inquiring about the existence of possible regulatory statutes. Furthermore, there was no proof at the trial whether appellant either knew or should have known of the existence of the ordinance. It is those circumstances coupled with the fact that this ordinance is punishable by imprisonment as well as by a fine that leads me to urge that conviction here in the absence of wrongful intent violates due process.
William J. Brennan, Jr.: Well, Mr. Christopher, have you any comment about the suggestion that appears in the State's brief that across some papers, copies of probation papers or something was a handwritten legend told to register or something like that?
Warren M. Christopher: As I have a comment about that. It seems to me that this is, first of all, outside the record. Certainly it's hearsay but perhaps more important than that to this Court is the fact that it's quite beside the point. Appellant here offered to testify at her trial which she did not know of the existence of this ordinance. The Court excluded that testimony. That's the state of the record here. Now, if it -- another time, City of Los Angeles could prove she did in fact know, it seems to me that that does not encroach upon the point that I am attempting to make.
Hugo L. Black: Is it a misdemeanor or a felony (Inaudible)
Warren M. Christopher: A misdemeanor.
Hugo L. Black: What's the punishment?
Warren M. Christopher: It's punishable by fine and imprisonment, six --
Hugo L. Black: For how long?
Warren M. Christopher: -- six months imprisonment. The appellant here was fined and in effect $250.
Felix Frankfurter: Are there any civil disability drawing from the conviction?
Warren M. Christopher: Going from this conviction?
Felix Frankfurter: Not in this case but under the statute, she received fixed -- out of any civil disability that follow imprisonment for six months in California.
Warren M. Christopher: I don't believe that that prevents voting in California.
Felix Frankfurter: Voting, all right.
Warren M. Christopher: Certainly, it would not require registration in the many other cities in California that have ordinances like these, though the kind of punishment that was meted out here to appellant does, in effect, involved a civil disability. She was placed on probation on condition that she paid $250 and that she not violate any of a number of categories of laws. In the Morissette case in connection with the intent point, this Court recently canvassed the necessity for wrongful intent as an element of crime. In that opinion, the Court pointed out that the elimination of wrongful intent has been approved and only a limited class of offenses, the so-called public welfare offenses and only reluctantly there. Although, of course, the Morissette was a statutory case, not a constitutional case, the extents of historical material set forth in that case make it clear that except -- with respect to the public welfare offenses, the requirement of wrongful intent is so deeply rooted in our traditions and so deeply in the conscience of our people that it is to be ranked as fundamental, a part of due process. When we consider the nature of the crime created by the Los Angeles ordinance, it seems plainly not to fall within the category of public welfare offenses. Public welfare offenses pertain to matters such as traffic and motor vehicle, intoxicating liquors and misbranded foods and drugs. Persons convicted of violating statutes pertaining to such matters are engaged in active, not passive conduct and they either know or should know that their conduct is likely to be subject to regulation. Moreover, most of the public welfare offenses are punishable only by a fine. In contrast, to go back over the effect of the Los Angeles ordinance, it makes a crime out of a status which is entirely passive and morally innocent. The crime is punishable not only by a fine, but as I have said to Mr. Justice Black, also by imprisonment. In this situation, there is no reason and no justification, as we see it, for approving the elimination of intent as an element of the crime. The Attorney General has pointed out that this Court has upheld convictions in the absence of wrongful intent in the Balint case in 258 U.S. and in the Dotterweich case in 320 U.S. There is only time for me to say about these cases that these are classic public welfare offenses, narcotics, food and drugs were involved. And that in both cases, the defendant knew or should have known that his conduct was subject to regulation. To hold the wrongful intent is required under the Los Angeles ordinance will not result in any drastic change in the law. I'm not suggesting that wrongful intent is the required element of every crime, what I do contend is that where an ordinance make say morally innocent and passive status, a crime punishable by imprisonment, a person's conviction should be upheld only if it is proved that he knew or should have known of the existence of the requirement and wrongfully ignored him. In practice, this would mean that the Los Angeles police, when they arrested a person who did not know of -- of the ordinance would have to give him a chance to register before charging him with a violation of the ordinance. To do otherwise, it seems to me, constitutes a violation of due process. I've reach the end of my half an hour and I now giveway --
Speaker: Could I --
Warren M. Christopher: -- to Mr. McMorris.
Speaker: -- could I ask you one question?
Warren M. Christopher: Certainly.
Speaker: Maybe you can answer it, but in your investigation of this, how do they operate this statute? Do they have roundups of all the crooks every once in a while or do they act only on complaint? How does it work?
Warren M. Christopher: I made some efforts to find out how it work, and I must say I'm not wholly satisfied. I gather that they -- when they bring someone in on a charge, perhaps a general charge, perhaps they're just concerned about the person may try to make him on a particular charge and if they cannot, then they inquire into this and bring this charge against them. I think that was the case here. In another situation, they may arrest the person and ask him a first question as to whether or not he is an ex-convict and has registered. I doubt if there are any overall attempts to make roundups but I think perhaps when a person comes in to town from Chicago at the airport, if he's been a -- had a criminal record there, he -- he is likely to be forced to register or suggest that he ought to get out of town if he doesn't register.
Earl Warren: Mr. McMorris.
Samuel Carter McMorris: Mr. Chief Justice and may it please the Court. After attempt to add through the arguments of able amicus curiae, first of all, our position is that criminal registration is inherently a denial of due process and of equal protection. First of all, aside from the limited adoption which have been pointed by amicus curiae and the fact that over the rest of the civilized western world is almost unheard-of, though they have similar social problems, similar criminal problem nowhere except in the United States and only here in -- in (Inaudible) recent period of time do we have such an ordinance. Los Angeles made the way in 1933. It is -- but I think limitedly adopted. Many of the major cities have not adopted it and in fact majority of these have not adopted it, only about 17% having done so up to this time. There is no showing that it has any effect in deterring the crime rate, but there is certainly, a showing both by this case and case of which the Court might take judicial notice, and I'll go in that a minute, that there have been an increase in police harassment of individuals. On the first place, everyone of the counsel here involved, either for appellee or appellant or as amicus curiae has asked the Court in effect to look into the surrounding circumstances as presented by our various briefs and I think that is an appeal for the Court to take judicial notice of the -- the setting in which this statute arises. And from that standpoint, I -- I asked -- I have incorporated in my brief the article, the able article of University of Pennsylvania which is the best single treatment of this problem and as the Court considered along with the other circumstances presented in the brief of the other party. And certainly, under that treatment, it clearly appears that there has not been a decrease in crime rate, there has been an increase in police harassment. I submit that this was panic along this legislation which has no real basis and fact as pointed out by the article which I mentioned almost in -- in deductive portion thereof that -- that there was not in fact any increase in crime in the 1930s, only an increase alarm about it. And it certainly has not does decrease. It says the adoption of this ordinance anywhere, where it has been adopted. On the other hand, this ordinance inherently encourages police violation of privacy and false arrest. Now, I submit that the reason behind this ordinance have to do with facilitating effectivity of -- of a sort which we don't really look upon the favor, namely, police discrimination. One other instance in which this had been prominent, as may have the American Law Institute in its Model Penal Code and the comments thereto, to strongly recommend that moral offenses particularly in the realm of sex be eliminate as criminal acts where voluntary acts of -- concerning portable party because one reason is given among others is that in this field, police harassment has been the rule and that it has inherently a prejudicial thing to the rights of people. I submit that this particular category. We do not face with false in the same general classification of -- of statutes which just amend themselves in its very nature. And I -- I think that it was in the mind of those who organized and planned this particular thing, to put a weapon in the hands of police, to discriminate against criminals that they did not like. And of course, under the rule of this Court (Inaudible) even if the ordinance have had a -- a proper intent if it -- in effect if it's misapplied, it becomes unconstitutional in the application. The law has an inherent banishment effect in that it discourages the interest even for vacation of people into a locality, a personification who, two weeks to a month, if he comes to -- to vacation to Los Angeles, he must register there for more than five days. In fact, that he passes to Los Angeles more than five times in a 30-day period, he must register to the Chief of Police even though he is not a resident. Now, I submit that the requirement of registration with the police department is such a facilitation of one's own prosecution as to be contrary to the principle against self-incrimination. The mere registration is that the principal effectiveness and purpose of it is to make it easy for the police to prosecute. And that, I submit, is contrary to fair playing contrary to due process, contrary to the principle against self-incrimination. The giving of this personal information about your residence or your various residences and the like are an invasion of your right to privacy. And finally, the requirement of certain specific information about your prior criminal background is certainly self-incrimination and that it enables the State based upon your written admissions to find you guilty upon any subsequent violation of being a recidivist or habitual criminal by your own admission. In other words, you must here reveal every criminal act, felony, misdemeanor you've engaged in. And this is evidence of lead for which you may be prosecuted immediately, as the -- as the habitual criminal or at least upon any subsequent prosecution for a single crime. You've given the evidence of your previous crime upon which recidivism may be proven.
Speaker: Have there been any California decisions on any phase of this ordinance --
Samuel Carter McMorris: I would not --
Speaker: -- reported -- reported decisions -- opinions of the state court?
Samuel Carter McMorris: None for all accounts. This is a case of first impression.
Speaker: Never been before the California courts in any respect?
Samuel Carter McMorris: I believe that in the case of People against Shirley in the Criminal of -- of the Appellate Department, it was held at that time that the wording “punishable as a felony” was -- was vague at that time because -- because we have in California a -- a peculiar situation that a judge decide by his sentence whether not a crime which has already been committed was a felony or misdemeanor. And I think the Criminal -- People against Shirley, Criminal Appeals 1605 of the Appellate Department did consider that phase of it, the -- the vagueness of it.
Speaker: Is that in your brief?
Samuel Carter McMorris: I do not -- do not --
Speaker: That case or did you --
Samuel Carter McMorris: -- do not include that in my brief.
Speaker: Do you got the citation of it?
Samuel Carter McMorris: Well, the only one I have is Criminal Appeals 1605 in the Appellate Department of the Superior Court. I don't believe it was a reported decision or may have been -- or may have been. And -- and in In re Digiuro, 100 Cal. App. 2d 260, this is a reported case, 223 P. 2d 263, a 1950 case. In that particular setting, the -- the Court did overrule the conviction on ground somewhat different than those in here, but it was -- it was the same ordinance.
Speaker: That's 223.
Samuel Carter McMorris: 223 P. 2d 263. Now, it would seem that any law which required, as indicated by amicus curiae, anyone who has been committed of a crime anywhere in the world for so long a period, who comes in -- into our city, the Angel City which -- which beckons the more people that any other city in the world today, I think. Minimal requirement of failure to due process will be some form of notice to these people under affected nation, so they would not fall into crafts for the unwary. And -- and the minimal requirement, it's just in my brief and in an argument of amicus curiae is that the -- prior to arresting these people, who don't know the existence of the ordinance, they never heard of it perhaps because they never been even leave in this -- in the entire State, would be for the police department to say “Before we're going to incriminate you for this act of yours and for this innocent act of not registering, we will give you the opportunity to register. If you not do so, you have violated a Los Angeles city ordinance.” But that is not the custom. It's not the policy. Certainly, it was not done in this case which we are now faced with, we she was not given the opportunity to register. That is a matter of record. Rather, she was falsely arrested and when a criminal, before anything else, she held it for not having been convicted for -- for not having registered for crimes she committed four years previously. Now, we submit that ordinance here is a vague one, particularly, subsection (d) 10 of -- of Section 52.39 which we have in our -- in our appendix, which provides that the Chief of Police of Los Angeles, such other and further information as may be required by the Chief of Police for the purpose of aiding and assisting in carrying into effect the provisions and intent of this ordinance. Now, I submit that to -- to give the Chief of Police the prerogative of deciding what content it faced of this law will have is an unconstitutional delegation to -- to the Chief of Police a legislative power. Now, this is the type of catch all frame which may be appropriate to constitutions in giving power to legislative bodies of such other and further as may be necessary and proper. But here, we've given the Chief of Police the power to include here such other and further as -- as to him, maybe necessary and proper for carrying into effect this legislation. Now, aside from the general unconstitutionality of the law, based upon his denial of due process, his denial of equal protection in that the classification is not a proper one, perhaps recidivistic criminals, perhaps might be properly subject to laws such as this. There's certain a person who, in a single period of her life, at the age of 21, committed a -- several forgeries but over a single period of forging checks and not ever apprehend having once go to jail, she able commit another forgery. To -- prior to -- first in that situation is the -- is denial of equal protection. Now, aside from -- from the -- from the oath, the general illegality and unconstitutionality right of view of this law, in our specific instance, I submit that the appellant was denied procedure of due process. Assuming the law to be valid, which I -- for the sake of arguing, first of all, she came in the classic category of persons who had a right to have a record expunged under our law and who once having had a record expunged, no longer have to register. However, as appears to record here, on page 39, the Court, and -- and also upon the -- the exact wording which has been supplied in the -- by amicus curiae in its appendix, the Court in her case and in the only case I have ever known on my experience of practice, instead of setting aside of conviction at the end of her period of -- of probation because as indicated, she get probations and never went to put them -- never went to the felony jail and she -- and she -- all in certain -- deal when she did, she have it as a term of probation only. And yet, at the end of that, the Court rather than expunging the record as she had a right to stated specifically that this case shall not be expunged and dismissed. So she --
William J. Brennan, Jr.: But what were the forgeries for which she was convicted?
Samuel Carter McMorris: Beg your pardon.
William J. Brennan, Jr.: What were the forgeries for which she was convicted?
Samuel Carter McMorris: I -- I don't understand.
William J. Brennan, Jr.: Was she convicted of forgery?
Samuel Carter McMorris: That -- that is right.
William J. Brennan, Jr.: For forging what?
Samuel Carter McMorris: Checks. I think they were fictitious name checks as I recall.
William J. Brennan, Jr.: You mean that over a long period of time of --
Samuel Carter McMorris: Probably a month. I would say, that she -- she forged several checks over a period of a month.
William J. Brennan, Jr.: Over a period of a month?
Samuel Carter McMorris: That's right.
William J. Brennan, Jr.: Where? In Los Angeles?
Samuel Carter McMorris: In Los Angeles and -- at age of 21. Now -- at any rate, after she's completed her -- her service of probation for this offence, instead of probation department is normally coming into the Court and -- and setting aside the record, expunging it for the first she does not have to register, they could not pick of action because the Court specifically ordered that her record not be dismissed or expunged, which, I submit, was ultra vires to the powers of the Court and denied due process to account. Second, her rest was clearly on -- on the record here without warrant, without showing of probable cause, a false arrest and after having been -- not showing to be involving any law of felony or misdemeanor at the time of the arrest, she was held probably to protect the arrest for not registering for a crime she has committed four years previously. Now, I submit too that the sentence here was clearly unreasonable. By certain appendages to the briefs of the -- either the appellee or the amicus curiae broadly has pointed out the very nominal sentences usually given to these matters, which are usually $25 for just a few days. In this case, that perhaps attorney for appellee held up on the reason for in our previous argument because this trial took four days at the Court's time or they had Court to four days. She's given probably the stiffest sentence in history for this offense, a $250 fine. I have never known of any -- and there are no indications in the record here of -- of the sentence presented by their briefs of any larger fine than that. And three years probation for which is the maximum law under California law where merely a technical crime was in no question that she did not know about.
Hugo L. Black: What were the conditions of the probation?
Samuel Carter McMorris: Three years. Some probation provided she plead to the Court of meetly $250 fine forthwith and as she violate no law relating to morals and as I recall, moral law of dealing this problem.
Hugo L. Black: How did that -- I noticed that. How did that -- I was just a little curious. Actually, it has nothing to do with it. She's convicted of forgery only?
Samuel Carter McMorris: No. The forgery (Inaudible)
Hugo L. Black: What was she convicted of the first time?
Samuel Carter McMorris: Convicted of not -- she was convicted four -- four years before and certain probation and -- and completed that sentence.
Hugo L. Black: I understand that.
Samuel Carter McMorris: But she was arrested four years later, the reason for the arrest not being clear. She was simply arrested falsely.
Hugo L. Black: I'm talking about this probation. Conditions were that she violated no law dealing with public health, with public wealth or moral.
Samuel Carter McMorris: That's right. That, Mr. Justice --
Hugo L. Black: I'm just curious. Has she been convicted of any offense which indicated that she might violate the morals of the community, anything like that except what her forgery was, did that come in that definition?
Samuel Carter McMorris: Well, from the time of the forgery until the time of this -- of this conviction, she had been convicted of nothing, felony or misdemeanor.
Earl Warren: Wasn't there something in the record to indicate she was arrested first for suspicion of narcotics and -- and they took her up there and found she's been convicted of forgery and charged her -- charged her with not registering? Isn't there -- wasn't there something in the record about that?
Samuel Carter McMorris: This effect, Mr. Chief Justice. The first thing the officer did when he made the arrest is let me look at your arms which is the typical --
Earl Warren: Yes.
Samuel Carter McMorris: -- approach to suspecting narcotic users --
Earl Warren: That's what I mean.
Samuel Carter McMorris: -- without a showing of a basis for completing that she actually is.
Earl Warren: Yes.
Samuel Carter McMorris: Well, I think that falls to the rest of the proceeding.
Earl Warren: Yes.
Samuel Carter McMorris: Her arms were looked at nothing was found there upon.
Earl Warren: Yes.
Hugo L. Black: Is there any objection --
Samuel Carter McMorris: But later -- later --
Hugo L. Black: -- is there any objection in the records of the terms of the probation or having no relation to the offense for which she's been committed -- for which she's been convicted?
Samuel Carter McMorris: I'm not sure they meet that objection. I thought it appeared from the face of -- we -- we attack the whole -- the whole conviction and -- and the constitutionality of the law. I don't think we specifically indicated to that point that the sentence was unreasonable. I think that appears again from the standpoint of a -- of a judicial notice of what happened in most of these cases.
Hugo L. Black: Well, you had started arguing that it was unreasonable. I -- I -- is your only argument is about unreasonableness that she was fined $250?
Samuel Carter McMorris: And three years probation which is the maximum allowable for a mere technical violation which no man can be -- can be satisfied by registering, simply be registering. In this case, the judge could not require her to register because she had a record expunged before trial. She couldn't be required to register. And yet, you give her three-year probation and $250 fine and go between the rest of the time of trial or no longer in the category of a person to apply to registry. So therefore, at the time of the arrest, she was technically in violation.But before the trial, she was no longer in violation and yet, the -- the maximum probation and $250 fine payable forthwith. (Inaudible) been prohibited at that time, but it met in (Inaudible) as in violating possible term of probation. Another procedural trial did not deny -- did not afford her with -- it's on the record in page 23 of the transcript was that a formal appeal, we would -- were asked to request the Court to supply us the record of the trial in forma pauperis. We have previously submitted a statement on appeal and we had pointed out a writ of mandate proceeding that the Court had arbitrarily settled that contrary to rules of court, as it appears on record here. We then asked the Appellate Department based upon a law which it was passed during this proceeding, before it was been heard which then permitted misdemeanor appellant for the first time in California history to get a record at public expense. We -- we request the Court to give us the record of the expense and this was denied. And I submit that under the provisions of -- under the ruling of a recent case of this Court which I don't have cite here but was a case involving appellate procedure of State of Illinois in which I recall a concurring opinion by Mr. Justice Frankfurter, a very recent case, holding that -- to deny an equal record -- equal right to appeal the person merely because they are poor is a denial of due process and the only reason in -- in this case, it appears in the record, because we requested the -- the word for word transcript rather than the summary statement. The only reason why it was not forwarded to us was the fact that -- that appellant could not pay for the written -- for the specific wording of the -- the verbatim wording of the trial, which would -- which would have -- we point out that time indicated to the Court, things we had inadvertently admitted upon the -- from the standpoint of false arrest. Particularly, it says (Inaudible) case which now forbids introduction of evidence in California, evidence obtained following a false arrest, arrest without probable cause. Also, it was decided after the arrest here, by the -- appellate courts have held that upon appeal in California, we made for the first time in both the (Inaudible) rule, as it would -- as it will not be ruled at the time of the trial. We may have been invoked for the first time upon appeal and we did that here. But we actually invoked it upon trial that this was a false arrest and introduction of evidence is based thereupon, with that constitution, violated appellant's rights. So, from the standpoint then of the constitutionality of the law, as well as the proceedings as against this specific case, we feel that appellant is entitled to reversal of the conviction of this case. Are there any questions?
Earl Warren: No. That's all. Mr. Grey.
Philip E. Grey: Mr. Chief Justice, may it please the Court. I propose to give the factual background, the procedure of Mr. Linn in the Attorney General's Office of California to go into the legal acts, aspects more likely. To begin with, this case arose out of a verified complaint being filed by the City Attorney charging that this appellant had failed to register under the terms and provisions of our ordinance. Upon the filing of the complaint, appellant appeared with counsel and entered a general demurrer, raising the constitutional questions.
Hugo L. Black: Where is that demurrer raised in the constitutional question?Is it in the record here?
Philip E. Grey: Yes. It shows that there was an argument briefly in the minutes.The minutes disclose that -- let's see, if I can give the Court the date here. On March the 3rd, on page 2 of the record, defendant in court demurrer overruled, enters his plea of not guilty of the offense charged.
Hugo L. Black: Where is the demurrer on which sets out the ground (Voice Overlap) --
Philip E. Grey: That is not in the record. That does not appear in the record.
Hugo L. Black: Is there any place anywhere which points out the particular objection that was raised to the constitutionality there?
Philip E. Grey: I can't recall whether there was a written demurrer or not. I do recall going over to the arraignment court and arguing the matter. The Court, at that time, overruled the demurrer.Upon overruling it, a plea of not guilty was in it.
Earl Warren: Did they raise the constitutional question at that time?
Philip E. Grey: Yes, in very general terms.
Earl Warren: But it was argued, wasn't it?
Philip E. Grey: Yes, it was.
Earl Warren: Yes.
Philip E. Grey: But the statute is discriminatory that it violates due process, that it's self-incrimination, that it permits false arrest. The -- the entire appeal was argued.
Hugo L. Black: The vagueness?
Philip E. Grey: Vagueness was mentioned, I believe also. At that time, in answer to the general contentions, I think I pointed out to the arraignment court that some years before, the Appellate Department of the Los Angeles Superior Court had upheld this ordinance in People versus Shirley. It is not a reported case. I think I have mentioned it in my brief. It -- it's one of the memorandum decisions. They held that it was a proper police regulation. In their original unrecorded opinion, there, a petition for rehearing was filed. The Appellate Department granted that petition and in its subsequent decision, answered the general contention that this ordinance was directed at the fact of conviction rather than the punishment of conviction so that the scope of the ordinance was if a person had in fact been convicted of a crime which was punishable in California as a felony, that person was required to register regardless of whether or not in fact that person had subsequently received a sentence which made it a misdemeanor for all purposes thereafter. The Court --
Earl Warren: But without regard whether he was convicted in California or some other part of the world.
Philip E. Grey: Yes. Generally, they felt that that's what the city council had in mind.
Earl Warren: Yes.
Philip E. Grey: It was to show the nature of the act for which this person had been convicted, showing his criminal tendencies or whatever it might be. All right, then the demurrer was overruled, the matter was set for trial. At the time of trial, there were some amendments to the complaint. All the material facts which was sought to be introduced and proved by witnesses were in fact stipulated too so that the essentials of the charge were found in the record, that the appellant had been twice convicted of felonies committed in the State of California, that she had registered with the Chief of Police, that she had resided in the City of Los Angeles for more than five days --
William J. Brennan, Jr.: (Voice Overlap) --
Philip E. Grey: -- that her record had not been expunged.
William J. Brennan, Jr.: (Inaudible)
Philip E. Grey: Well, in California, we say that a felony is a sentence to the state prison. However, if it is a -- the nature of the crime can be either a sentence to state of imprisonment or to the county jail after a judgment sentencing that person to the county jail for a term less than one year, it becomes a misdemeanor.
William J. Brennan, Jr.: Well, is (Inaudible) this ordinance?
Philip E. Grey: No.
William J. Brennan, Jr.: In other words, it was made by the statute. It's made by the statute (Inaudible) even though it might also a misdemeanor (Inaudible)
Philip E. Grey: Our ordinance reads, if it -- the crime would have been punishable as a felony in California and the Appellate Department in that People versus Shirley held that the intention of a legislative body was to show the fact of a conviction of a felony type of crime, not the actual punishment received, but the fact that that person had been convicted of a crime punishable in California as a felony.
William J. Brennan, Jr.: Well, isn't it a fact that someone convicted of a crime in some other State punishable under the laws of that State (Inaudible) would be under the laws of California for the (Inaudible) person convicted of felony?
Philip E. Grey: If that were a -- if committed in the State of California was also a felony, yes.
William J. Brennan, Jr.: (Inaudible)
Philip E. Grey: Now, the example that you --
William J. Brennan, Jr.: (Inaudible)
Philip E. Grey: Then that person would not have to register because it was not punishable as a felony if committed in the State of California.
William J. Brennan, Jr.: (Inaudible)
Philip E. Grey: Yes.
William J. Brennan, Jr.: (Inaudible) state prison in California that individual (Inaudible)
Philip E. Grey: That is correct.
Earl Warren: The specific, to take the blue sky laws in some States, I think, they -- they are so-called higher misdemeanors.
Philip E. Grey: Yes.
Earl Warren: In the State of California, it's a felony. If the blue sky law of any State was violated, the -- and the person was convicted, he'd be subject to this ordinance when he came to California.
Philip E. Grey: Yes. That is correct.
Earl Warren: (Inaudible)
Hugo L. Black: You did enough to show that it's a felony in California, committed elsewhere to show that it punishes. That defense is punishable in California by more than a year.
Philip E. Grey: Yes.
Hugo L. Black: You kept saying something that if it's the type of crime that has been made of (Voice Overlap) --
Philip E. Grey: We must show that that is punishable --
Hugo L. Black: Is that --
Philip E. Grey: -- as a felony in California.
Hugo L. Black: Is that precise?
Philip E. Grey: Yes. That's the one case that the counsel mentioned. Mr. McMorris mentioned it, In re Digiuro was of that nature. We couldn't show that the crime committed outside the State. It was a federal offense there. I think it was counterfeiting of United States money under the federal statute. We had difficulty in finding a crime in California which punished that act.
Hugo L. Black: Well, that --
Philip E. Grey: Well, it must be a crime --
Hugo L. Black: Well, that's rather -- that's rather difficult (Inaudible) isn't it?
Philip E. Grey: No.
Hugo L. Black: Well, if the State has given him something in finding out whether it's a felony under the laws of California, I should think of defendant (Inaudible) doesn't it?
Philip E. Grey: I think that a defendant realizes that he has going to follow the law and -- and committed a crime of a felony class on each. I think I'll --
William J. Brennan, Jr.: (Inaudible) that felony class is under California law.
Philip E. Grey: If I can go in to the practical application of this law, I may be able to clarify that also.
William J. Brennan, Jr.: (Inaudible)
Philip E. Grey: I -- I should like to. I'd like to continue on with this procedural aspect. So that each and every one of the elements necessary for this crime was actually established during the course of the trial by stipulation. Thereafter, the verdict of the jury was returned, finding the appellant guilty. A motion for a new trial was made out also in motion in arrest of judgment. At that time, appellant again raised the constitutional issues in a very general classification, and for the first time, offered to prove certain things which would go into the nature of a false arrest. There was no evidence introduced during the course of the trial concerning the facts of the arrest. They were all stipulated too that this person had remained in the city for more than five days, had been convicted of felony, had not registered whose record had not been expunged. So that after the completion of the trial on the verdict of the jury for the first time is there sought to be introduced any sort of evidence by an offer of proof which was not permissible under the provisions of our motion of arrest of judgment.
Earl Warren: We'll recess now.